Exhibit 10.1

LeCroy Corporation

Amended And Restated 1995 Employee Stock Purchase Plan

1. Definitions. As used in this Amended and Restated 1995 Employee Stock
Purchase Plan (the “Plan”) of LeCroy Corporation, the following terms have the
respective meanings ascribed to them below:

(a) Base Compensation means annual or annualized based compensation, exclusive
of overtime, bonuses, contributions to employee benefit plans, and other fringe
benefits.

(b) Beneficiary means, with respect to any Participating Employee, the person
designated as beneficiary on such Participating Employee’s Membership Agreement
or other form provided by the Company for such purpose, or if no such
beneficiary is named, the person to whom the Option is transferred by will or
under the applicable laws of descent and distribution.

(c) Board means the board of directors of the Company, except that if and for so
long as the board of directors of the Company has delegated its authority with
respect to the Plan to the Committee pursuant to Section 4, then all references
in this Plan to the Board will be deemed to refer to the Committee acting in
such capacity.

(d) Code means the Internal Revenue Code of 1986, as amended.

(e) Company means LeCroy Corporation.

(f) Committee means the Compensation Committee of the Board.

(g) Effective Date means the effective date of the Company’s first registration
statement to become effective in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations of the
Securities and Exchange Commission thereunder.

(h) Eligible Employee means a person who is eligible under the provisions of
Section 7 to receive an Option as of a particular Offering Commencement Date.

(i) Employer means, as to any particular Offering Period, the Company and any
Related Corporation that is designated by the Board as a corporation whose
Eligible Employees are to receive Options as of that Period’s Offering
Commencement Date.

(j) Market Value means, as of the Offering Commencement Date of the first
Offering Period under this Plan, the initial public offering price at which
shares of Stock are offered to the public, as specified in the Company’s
registration statement referred to above, and as of any other particular date,
(i) if the Stock is listed on a national securities exchange, the closing price
of the Stock on such exchange on such date, (ii) if the Stock is not listed on a
national securities exchange but is quoted through the National Association of
Securities Dealers, Inc. Automated Quotation (“NASDAQ”) National Market System
or any successor thereto, the last sale price of the Stock so quoted on such
date, and (iii) if the Stock is not listed on a national securities exchange or
quoted through the NASDAQ National Market System or any successor thereto, but
is quoted through NASDAQ other than through the National Market System, or is
otherwise publicly traded, the average of the closing bid and asked prices of
the Stock so quoted or otherwise reported on such date.

(k) Membership Agreement means an agreement whereby a Participating Employee
authorizes an Employer to withhold payroll deductions from his or her Base
Compensation.



--------------------------------------------------------------------------------

(I) Offering Commencement Date means the first business day of an Offering
Period on which Options are granted to Eligible Employees.

(m) Offering Period means (i) in the case of the initial Offering Period
hereunder, the period running from the Effective Date to April 30, 1996, and
(ii) in the case of each subsequent Offering Period, a semi-annual period
running from May 1 to the next following October 31 or from November 1 to the
next following April 30 during which options will be offered under the Plan
pursuant to a determination by the Board.

(n) Offering Termination Date means the last business day of an Offering Period,
on which Options must, if ever, be exercised.

(o) Option means an option to purchase shares of Stock granted under the Plan.

(p) Option Shares means shares of Stock purchasable under an option.

(q) Participating Employee means an Eligible Employee to whom an Option is
granted.

(r) Plan means this Amended and Restated 1995 Employee Stock Purchase Plan of
the Company, as amended from time to time.

(s) Related Corporation means any corporation that is or during the term of the
Plan becomes a parent corporation of the Company, as defined in Section 424(e)
of the Code, or a subsidiary corporation of the Company, as defined in
Section 424(f) of the Code.

(t) Stock means the common stock, $0.01 par value per share, of the Company.

2. Purpose of the Plan. The Plan is intended to encourage ownership of Stock by
employees of the Company and any Related Corporations and to provide an
additional incentive for the employees to promote the success of the business of
the Company and any Related Corporations. It is intended that the Plan qualify
as an “employee stock purchase plan” within the meaning of Section 423 of the
Code.

3. Term of the Plan. The Plan will become effective on the Effective Date. No
Option may be granted under the Plan after November 30, 2015.

4. Administration of the Plan. The Plan will be governed by and interpreted and
construed in accordance with the internal laws of the State of Delaware (without
reference to principles of conflicts or choice of law). The captions of sections
of the Plan are for reference only and will not affect the interpretation or
construction of the Plan. The Plan will be administered by the Board. The Board
will determine which semi-annual periods will be Offering Periods in accordance
with Section 8, and which (if any) Related Corporations will be Employers as to
each Offering Period. The Board will have authority to interpret the Plan, to
prescribe, amend, and rescind rules and regulations relating to the Plan, to
determine the terms of Options granted under the Plan, and to make all other
determinations necessary or advisable for the administration of the Plan. All
determinations of the Board under the Plan will be final and binding as to all
persons having or claiming any interest in or arising out of the Plan, including
the Company, its stockholders, and any and all Participating Employees. The
Board may delegate all or any portion of its authority with respect to the Plan
to the Committee, and thereafter until such delegation is revoked by the Board
all powers under the Plan delegated to the Committee will be exercised by the
Committee.

5. Termination and Amendment of the Plan. The Board may terminate or amend the
Plan at any time; provided, however, that the Board may not, without approval by
the holders of a majority of the outstanding shares of Stock, increase the
maximum number of shares of Stock purchasable under the Plan or change the
description of employees or classes of employees eligible to receive Options.
Without limiting the generality of the foregoing, but subject to the foregoing
proviso, the Board may amend the Plan from time to time to increase



--------------------------------------------------------------------------------

or decrease the length of any future Offering Periods and to make all required
conforming changes to the Plan. No termination or amendment of the Plan may
adversely affect the rights of a Participating Employee with respect to any
Option held by the Participating Employee prior to such termination or
amendment.

6. Shares of Stock Subject to the Plan. No more than an aggregate of 1,860,000
shares of Stock may be issued or delivered pursuant to the exercise of Options
granted under the Plan (subject to automatic proportionate adjustment in the
event of any other stock dividend, stock split, stock combination,
recapitalization, or other similar event affecting the Common Stock and
occurring after September 16, 2003). Shares to be delivered upon exercise of
Options may be either shares of Stock that are authorized but unissued or shares
of Stock held by the Company in its treasury. If an Option expires or terminates
for any reason without having been exercised in full, the unpurchased shares
subject to the Option will become available for other Options granted under the
Plan. At all times during which Options are outstanding, the Company will
reserve and keep available sufficient shares of Stock to cover the exercise in
full of such Options, and will pay all fees and expenses incurred by the Company
in connection therewith.

7. Persons Eligible to Receive Options. Each employee of an Employer will be
granted an Option on each Offering Commencement Date on which such employee
meets all of the following requirements:

(a) The employee is customarily employed by an Employer for more than twenty
hours per week and for more than five months per calendar year.

(b) The employee will not, after grant of the Option, own Stock possessing five
percent or more of the total combined voting power or value of all classes of
stock of the Company or of any Related Corporation. For purposes of this
paragraph (b), the rules of Section 424(d) of the Code will apply in determining
the Stock ownership of the employee, and Stock that the employee may purchase
under outstanding options will be treated as Stock owned by the employee.

(c) Upon grant of the Option, the employee’s rights to purchase Stock under all
employee stock purchase plans (as defined in Section 423(b) of the Code) of the
Company and its Related Corporations will not accrue at a rate exceeding $25,000
of Market Value of Stock (determined as of the grant date) for each calendar
year in which such Option is outstanding at any time. The accrual of rights to
purchase Stock will be determined in accordance with Section 423(b)(8) of the
Code.

8. Offering Commencement Dates. Options will be granted on the first business
day of the period running from the Effective Date to April 30, 1996, and of each
semi-annual period running from May 1 to the next following October 31 or from
November 1 to the next following April 30 that is designated by the Board as an
Offering Period. Following the initial Offering Period under the Plan (i.e., the
period running from the Effective Date to April 30, 1996), all Succeeding
semi-annual periods described above will be deemed Offering Periods without need
of further Board action unless and until contrary action will have been taken by
the Board prior to the beginning of what would otherwise be an Offering Period.

9. Terms and Conditions of Options.

9.1 General. All Options granted on a particular Offering Commencement Date will
comply with the terms and conditions set forth in Sections 9.2 through 9.11.
Subject to Sections 7(c) and 9.9, each Option granted on a particular Offering
Commencement Date will entitle the Participating Employee to purchase that
number of shares of Stock equal to the result of $12,500 (or such lesser amount
as is selected by the Board, prior to the applicable Offering Commencement Date,
and applied uniformly during the Offering Period then beginning) divided by the
Market Value of one such share on the Offering Commencement Date and then
rounded down, if necessary, to the nearest whole number.

9.2 Purchase Price. The purchase price of each Option Share will be no more than
85% of the lesser of (a) the Market Value of a share of Stock as of the Offering
Commencement Date or (b) the Market Value of a share of Stock as of the Offering
Termination Date.



--------------------------------------------------------------------------------

9.3 Restrictions on Transfer.

(a) Options may not be transferred otherwise than by will or pursuant to
applicable laws of descent and distribution. During the lifetime of a
Participating Employee, such Participating Employee’s Options may not be
exercised by anyone other than such Participating Employee.

(b) The Optionee will agree in the Membership Agreement to notify the Company of
any transfer of Option Shares within two years of the Offering Commencement Date
for such Option Shares. The Company will have the right to place a legend on all
stock certificates representing Option Shares instructing the transfer agent to
notify the Company of any transfer of such Option Shares. The Company will also
have the right to place a legend on all stock certificates representing Option
Shares setting forth or referring to the restriction on transferability of such
Option Shares.

9.4 Expiration. Each Option will expire at the close of business on the Offering
Termination Date or on such earlier date as may result from the operation of
Sections 9.5 or 9.6.

9.5 Termination of Employment of Optionee. If a Participating Employee ceases
for any reason (other than death) to be continuously employed by an Employer,
whether due to voluntary severance, involuntary severance, transfer, or
disaffiliation of a Related Corporation with the Company, his or her Option will
immediately expire, and the Participating Employee’s accumulated payroll
deductions will be returned by the Company. For purposes of this Section 9.5, a
Participating Employee will be deemed to be employed throughout any leave of
absence for military service, illness, or other bona fide purpose that does not
exceed the longer of ninety days or the period during which the Participating
Employee’s reemployment rights are guaranteed by statute (including without
limitation the Veterans Reemployment Rights Act or similar statue relating to
military service) or by contract. If the Participating Employee does not return
to active employment prior to the termination of such period, his or her
employment will be deemed to have ended on the ninety-first day of such leave of
absence (or such longer period guaranteed by statute or by contract as provided
above).

9.6 Death of Optionee. If a Participating Employee dies, his or her Beneficiary
will be entitled to withdraw the Participating Employee’s accumulated payroll
deductions, or to purchase shares on the Offering Termination Date to the extent
that the Participating Employee would be so entitled had he or she continued to
be employed by an Employer. The number of shares purchasable will be limited by
the amount of the Participating Employee’s accumulated payroll deductions as of
the date of his or her death. Accumulated payroll deductions will be applied by
the Company toward the purchase of shares only if the Participating Employee’s
Beneficiary submits to the Employer not later than the Offering Termination Date
a written request that the deductions be so applied. Accumulated payroll
deductions not withdrawn or applied to the purchase of shares will be delivered
by the Company to the Beneficiary within a reasonable time after the Offering
Termination Date.

9.7 Capital Changes Affecting the Stock. In the event that, between the Offering
Commencement Date and the Offering Termination Date with respect to an Option, a
stock dividend is paid or becomes payable in respect of the Stock, or there
occurs a split-up or contraction in the number of shares of Stock, the number of
shares of Stock for which the Option may thereafter be exercised and the price
to be paid for each such share will both be proportionately adjusted. In the
event that, after the Offering Commencement Date, there occurs a
reclassification or change of outstanding shares of Stock or a consolidation or
merger of the Company with or into another corporation or a sale or conveyance,
substantially as a whole, of the property of the Company, the Participating
Employee will be entitled on the Offering Termination Date to receive shares of
Stock or other securities equivalent in kind and value to the shares of Stock he
or she would have held if he or she had exercised the Option in full immediately
prior to such reclassification, change, consolidation, merger, sale, or
conveyance and had continued to hold such shares (together with all other shares
and securities thereafter issued in respect thereof) until the Offering
Termination Date. In the event that there is to occur a recapitalization
involving an increase in the par value of the Stock that would result in a par
value exceeding the exercise price under an outstanding Option, the Company will
notify the affected Participating Employee of such proposed recapitalization
immediately upon its being recommended by the Board to the Company’s
shareholders, after



--------------------------------------------------------------------------------

which the Participating Employee will have the right to exercise his or her
Option prior to such recapitalization; if the Participating Employee fails to
exercise the Option prior to recapitalization, the exercise price under the
Option will be appropriately adjusted. In the event that, after the Offering
Commencement Date, there occurs a dissolution or liquidation of the Company,
except pursuant to a transaction to which Section 424(a) of the Code applies,
each Option will terminate, but the Participating Employee will have the right
to exercise his or her Option prior to such dissolution or liquidation.

9.8 Payroll Deductions. A Participating Employee may purchase shares under his
or her Option during any particular Offering Period by completing and returning
to the Company at least 15 days prior to the beginning of such Offering Period a
Membership Agreement indicating a percentage (which will be a full integer
between one and ten, inclusive) of his or her Base Compensation that is to be
withheld each pay period (not to exceed an aggregate of $12,500 in any Offering
Period). No Participating Employee will be permitted to change the percentage of
Base Compensation withheld during an Offering Period. However, not more than
once per Offering Period the Participating Employee may cancel his or her
Agreement, and withdraw all (but not less than all) of his or her accumulated
payroll deductions, by submitting a written request therefore to the Company not
later than the close of business on the Offering Termination Date. The
percentage of Base Compensation withheld may be changed from one Offering Period
to another.

9.9 Exercise of Options. On the Offering Termination Date the Participating
Employee may purchase the number of shares purchasable by his or her accumulated
payroll deductions, or if less, the maximum number of shares subject to the
Option as provided in Section 9.1, provided that:

(a) If the total number of shares that all Optionees elect to purchase, together
with any shares already purchased under the Plan, exceeds the total number of
shares that may be purchased under the Plan pursuant to Section 6, the number of
shares that each Optionee is permitted to purchase will be decreased pro rata
based on the Participating Employee’s accumulated payroll deductions in relation
to all accumulated payroll deductions currently being withheld under the Plan.

(b) If the number of shares purchasable includes a fraction, such number will be
adjusted to the next smaller whole number and the purchase price will be
adjusted accordingly. Accumulated payroll deductions not withdrawn prior to the
Offering Termination Date will be automatically applied by the Company toward
the purchase of Option Shares, or to the extent in excess of the aggregate
purchase price of the shares then purchasable by the Participating Employee,
refunded to the Participating Employee, except that where such excess is less
than the purchase price for a single share of Stock on the Offering Termination
Date, such excess will not be refunded but instead will be carried over and
applied to the purchase of shares in the first following Offering Period
(subject to the possibility of withdrawal by the Participating Employee during
such Offering Period in accordance with the terms of the Plan).

9.10 Delivery of Stock. Except as provided below, within a reasonable time after
the Offering Termination Date, the Company will deliver or cause to be delivered
to the Participating Employee a certificate or certificates for the number of
shares purchased by the Participating Employee or some or all the shares can be
uncertificated. A stock certificate representing the number of Shares purchased
will be issued in the participant’s name only, or if his or her Membership
Agreement so specifies, in the name of the employee and another person of legal
age as joint tenants with rights of survivorship. If any law or applicable
regulation of the Securities and Exchange Commission or other body having
jurisdiction in the premises will require that the Company or the Participating
Employee take any action in connection with the shares being purchased under the
Option, delivery of the certificate or certificates for such shares will be
postponed until the necessary action will have been completed, which action will
be taken by the Company at its own expense, without unreasonable delay: The
Optionee will have no rights as a shareholder in respect of shares for which he
or she has not received a certificate or shares issued uncertificated.

9.11 Return of Accumulated Payroll Deductions. In the event that the
Participating Employee or the Beneficiary is entitled to the return of
accumulated payroll deductions, whether by reason of voluntary



--------------------------------------------------------------------------------

withdrawal, termination of employment, or death, or in the event that
accumulated payroll deductions exceed the price of shares purchased, such amount
will be returned by the Company to the Participating Employee or the
Beneficiary, as the case may be, not later than within a reasonable time
following the Offering Termination Date applicable to the Option Period in which
such deductions were taken. Accumulated payroll deductions held by the Company
will not bear interest nor will the Company be obligated to segregate the same
from any of its other assets.